Citation Nr: 0914146	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-22 730	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a May 8, 
2003, Board decision, that found that an August 1991 rating 
decision that denied the Veteran's service connection claim 
for a psychiatric disability, did not contain clear and 
unmistakable error.


                                                          
REPRESENTATION

Appellant represented by:          American Legion

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1964 to 
January 1967, and from June 1971 to July 1989.  

2.  In 2004, a motion for revision of a May 8, 2003, Board 
decision based on clear and unmistakable error (CUE) was 
filed.

3.  In October 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded Board decision dated on May 8, 2003.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.   
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2008).

The Court has vacated and remanded the May 8, 2003, Board 
decision that that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed.


ORDER

The motion is dismissed.


	                       
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



